MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                      Jan 31 2020, 9:02 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                       Curtis T. Hill, Jr.
Law Office of Christopher G. Walter,                      Attorney General of Indiana
P.C.
                                                          Steven J. Hosler
Nappanee, Indiana                                         David E. Corey
                                                          Robert J. Henke
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          January 31, 2020
of the Parent-Child Relationship                          Court of Appeals Case No.
of D.F., Father, K.P., Mother,                            19A-JT-1802
and W.F., Minor Child,                                    Appeal from the
K.P.,                                                     Starke Circuit Court
                                                          The Honorable
Appellant-Respondent,
                                                          Kim Hall, Judge
        v.                                                Trial Court Cause No.
                                                          75C01-1812-JT-24
Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020                     Page 1 of 22
      Kirsch, Judge.


[1]   K.P. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her minor child, W.F. (“Child”). Mother raises the following restated

      issue on appeal: whether the juvenile court’s judgment terminating her parental

      rights was supported by clear and convincing evidence.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother and D.F. (“Father”)1 are the biological parents of Child, who was born

      on February 9, 2016. On September 4, 2017, a report was received on the

      Indiana Department of Child Services (“DCS”) hotline regarding Child.

      Mother and Father were arrested after a traffic stop that was initiated due to a

      report of domestic violence between Mother and Father while in the car. Tr.

      Vol. 2 at 8; CASA Ex. 1 at 95. During the traffic stop, the police found illegal

      drugs in the car. DCS Ex. 3 at 9. Mother was charged with Level 6 felony

      possession of methamphetamine and Class A misdemeanor possession of a

      controlled substance, and Father was charged with Level 6 felony domestic

      battery. Tr. Vol. 2 at 12-13. Child was present in the car during the alleged

      domestic violence incident and traffic stop, and because the arrests of Mother




      1
        Father’s parental rights were also terminated on July 11, 2019 in the same order that terminated Mother’s
      parental rights. However, Father does not join in this appeal. We will, therefore, confine the facts to only
      those pertinent to Mother’s appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020                  Page 2 of 22
      and Father left Child without a caregiver, Child was removed from their care

      and placed in foster care. Id. at 8, 10. The DCS family case manager (“FCM”)

      that removed Child asked Mother if she would be willing to submit to a drug

      screen, and Mother declined. Id. at 9. Mother informed the FCM that she had

      recently been in drug treatment but had relapsed approximately three days

      before. DCS Ex. 3 at 10.


[4]   On September 5, 2017, DCS filed a petition alleging that Child was a child in

      need of services (“CHINS”), and on October 3, 2017, Child was adjudicated to

      be a CHINS when Mother and Father admitted the allegations. In a

      dispositional decree on October 31, 2017, the juvenile court ordered Mother

      and Father to complete substance abuse treatment or other programs

      recommended by DCS, submit to random drug screens, and complete any

      domestic violence assessments or programs recommended by DCS. DCS Ex. 4

      at 13-14. Child was placed in the care of a paternal cousin, and all visitation

      with Child by Mother and Father was to be in a supervised setting. Id. at 14.

      FCM Caitlyn Young (“FCM Young”) was assigned to the case.


[5]   After her arrest, Mother was released on pretrial supervision through the Starke

      County Probation Department and ordered to begin drug treatment. Tr. Vol. 2

      at 19. Mother initially complied with the reunification services ordered by the

      juvenile court and began home-based services and visitations at the end of

      October 2017. Id. at 24. However, DCS was unable to locate Mother from

      about November 2, 2017 to December 7, 2017, and it was eventually discovered

      that she had been arrested for a violation of her pretrial release and was in the

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 3 of 22
      Starke County Jail. Id. at 25. On November 22, 2017, Mother’s bond was

      revoked and a warrant for her arrest was issued after she failed to attend

      scheduled appointments with a probation officer. DCS Ex. 13; Tr. Vol. 2 at 27.

      Mother also failed to notify the court or her probation officer that she was not

      residing at the address provided at intake and failed to attend six scheduled

      drug treatment classes. DCS Ex. 13; Tr. Vol. 2 at 27. On November 30, 2017,

      Mother was arrested on the warrant, and she tested positive for

      methamphetamine and was found to be carrying a bottle of alcohol at the time

      of her arrest. DCS Ex. 16.


[6]   Shortly after December 7, when DCS had located Mother, FCM Young went

      to the jail and offered Mother a drug screen, and Mother refused, stating that

      she wanted “to wait to do a drug screen until it would be clear.” Tr. Vol. 2 at

      25. Mother was released from jail on January 17, 2018 after she pleaded guilty

      to possession of methamphetamine from her September 4, 2017 arrest and was

      sentenced to thirteen months on probation. Id. at 25-26, 28. After her release

      from jail, Mother contacted FCM Young and informed her that Mother wished

      to begin her random drug screens, have visitations start, and reinstate services.

      Id. at 29. In January 2018, Mother began substance abuse treatment at Keys

      Counseling, and she completed a substance abuse assessment and was

      recommended for individual and group classes. Id.


[7]   At a review hearing about a month later, it was found that Mother was

      participating in services and visitations with Child. DCS Ex. 5. On April 20,

      2018, Mother called FCM Young from the Economy Inn where she was staying

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 4 of 22
      with Father and reported that Father was intoxicated and had become

      belligerent. Tr. Vol. 2 at 32. He had thrown his keys at Mother, making Mother

      upset. Id. The hotel staff had called the police, and Father was arrested;

      Mother then became upset because she did not want Father to be arrested. Id.

      at 33.


[8]   At a review hearing held on May 1, 2018, Mother was still complying with

      services, and the juvenile court approved DCS’s request that Mother have

      partially supervised visits with Child as long as she maintained her sobriety,

      participated in services, and worked on obtaining stable housing. Id. at 35; DCS

      Ex. 6 at 20. At that time, Mother and Father were still together, but had moved

      from the Economy Inn in Starke County to the Red Rock Inn in Plymouth,

      Indiana. Tr. Vol. 2 at 35-36. Mother and Father failed to show up to a meeting

      with DCS on June 29, 2018, to discuss future visitation plans. Id. at 36. FCM

      Young tried to contact them several times and did not receive a response. Id.

      She then went to the Red Rock Inn to check on Mother and Father and to

      administer a drug screen. Id. Mother tested negative, but Father refused to be

      screened. Id. at 37. Mother was upset with Father for refusing to be screened

      and left him at the Red Rock Inn, moving across the street to a different motel.

      Id. Father ceased participating in any services after June 29, 2018. Id.


[9]   After this failure to show up for the meeting, Mother’s compliance with services

      was off and on, and she cancelled a couple of visits with Child and

      appointments with her service providers because she was “trying to get on her

      feet” and “figure out what life would be like . . . as a single parent.” Id. at 45.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 5 of 22
       Throughout July 2018, Mother communicated with FCM Young, but was not

       “super compliant in her services.” Id. at 46. In August, she moved to

       Pierceton, Indiana to live with a family friend, and she requested that her

       services be moved to that area. Id. At that time, Mother was employed in

       Plymouth, but she later left that employment to search for a job closer to where

       she was living in Pierceton. Id. at 46-47.


[10]   At a permanency hearing held on August 21, 2018, Mother was still compliant

       with services and showing progress. Id. at 47. A permanency plan for

       reunification and a concurrent plan of guardianship was put into place at that

       time. Id. However, between August 2018 and December 2018, Mother’s

       progress began to falter. During that time, Mother had multiple interviews for

       new jobs set up, but she either failed to show up for the interviews or failed to

       follow the instructions of the hiring company and was not hired. Id. at 48. She

       also cancelled or failed to appear at several appointments with her service

       provider and several visitations with Child. Id. Mother had anger management

       issues, and during this time frame, it became worse. Id. at 49. Mother would

       become angry and “would call and cuss out [the] service providers or cuss them

       out in person” when they were late to drive Mother to visitations by as little as

       five to ten minutes. Id. When Mother made demands for time and schedule

       changes that FCM Young or service providers could not accommodate, Mother

       “would yell and scream and . . . use curse words towards [FCM Young], until

       [FCM Young] had to end the phone call.” Id. Although ordered to do so,

       Mother failed to complete any services for anger management. Id. at 159-60.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 6 of 22
[11]   Mother also became angry in front of Child, specifically when Child called the

       foster placement “Mom.” Id. at 50. Mother yelled and screamed at Child that

       the foster parent was not her mother. Id. Mother would also raise her voice if

       she became agitated during visitation. Id. Child had been diagnosed with

       PTSD with dissociative symptoms, and her triggers are loud sounds. Id. at 98-

       99, 101. Child responded poorly to raised voices “because she is a child of a

       domestic violence relationship, and she really struggles with raised voices.” Id.

       at 50.


[12]   After Father stopped participating in services, there was a change in Child’s

       behavior during visits between Mother and Child. Id. at 51. Child began to

       show more aggression, and on one occasion, Child tried to throw a television

       remote at Mother. Id. FCM Young stated that Child was less engaged in visits

       with Mother, and Child was happy when Mother cancelled visits. Id. Child

       also started correcting FCM Young when she called Mother “mom”; Child

       corrected FCM Young’s statement by calling Mother by her first name. Id. at

       51-52. During visitations, Mother also had difficulty in providing nutritious

       meals for Child although she had been provided educational tools on nutrition

       for Child. Id. at 85. The service provider opined that in the beginning, Mother

       lacked knowledge, but after being provided the tools and education, the service

       provider saw “the follow through for a while, but [Mother] just doesn’t

       maintain.” Id.


[13]   In December 2018, Mother was no longer living with her family friend in

       Pierceton, and she refused to provide DCS with her address, telling FCM

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 7 of 22
       Young that it “was none of [her] business.” Id. at 52. At that time, Mother

       relapsed and tested positive for methamphetamine, oxycodone, and THC. Id.

       FCM Young set up a meeting with Mother in early December to try to get her

       back on track with services, and when Mother came to the office, she was

       visibly impaired. Id. at 53. FCM Young did a drug screen, and Mother “could

       barely write her name on the drug screen”; she tested positive for oxycodone.

       Id. at 53. After that positive screen, Mother tested positive for both

       methamphetamine and THC. Id. On December 11, 2018, a review hearing

       was held at which the juvenile court found that Mother had ceased to comply

       with DCS and had relapsed. DCS Ex. 8 at 25. The juvenile court also found

       that Mother was inconsistent with home-based casework, visitation, and she

       lacked stable housing and had failed to maintain consistent communication

       with DCS, CASA, and service providers. Id. At that time, DCS stopped

       providing services to Mother, and the permanency plan was changed to

       termination of parental rights and adoption. Id.


[14]   On December 18, 2018, DCS filed its petition to terminate Mother’s parental

       rights to Child. Appellant’s App. Vol. II at 9-11. On May 29, 2019, the juvenile

       court held the factfinding hearing on DCS’s termination petition. At the

       hearing, evidence was presented regarding Mother’s struggles with substance

       abuse, and her multiple relapses. Mother had completed three drug treatment

       programs and relapsed after two during the CHINS case. Tr. Vol. 2 at 54. At

       the time of the hearing, Mother had voluntarily entered into another drug




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 8 of 22
       treatment program, which she completed on May 28 and was scheduled to

       begin relapse prevention services. Id. at 113-14.


[15]   Testimony was given by one of Mother’s service providers who provided case

       management services involving parenting, domestic violence, substance abuse,

       and behavioral techniques to cope with anger. Id. at 72-73. The service

       provider worked with Mother on her behavior and coping skills, and although

       Mother was receptive to learning the skills, often “there was no follow through”

       with the techniques shown. Id. at 77. The service provider summed up the

       progress she made with Mother as, “I saw a little progress. But by the end of

       the services, it was still pretty much the same.” Id. at 78.


[16]   Evidence was also presented that Mother was not able to obtain stable housing

       or employment throughout the proceedings even with help from the service

       providers. Id. at 74-75. When she was with Father, they lived in several

       different motels, and Mother lived with her grandmother occasionally and with

       her family friend for a period of time. Id. at 75. After she moved out of the

       family friend’s home, Mother would not provide an address to DCS, but on

       March 19, 2019, she had moved into her grandfather’s home and still resided

       there at the time of the hearing. Id. at 52, 108. When services first began,

       Mother had no employment, and over the course of the proceedings, she

       worked two or three factory jobs and cleaned houses but was unable to

       maintain steady employment. Id. at 75-76. At the time of the hearing, Mother

       was not employed and had not been employed since August 2018. Id. at 142.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 9 of 22
[17]   On the date that the hearing was held, Child had been removed from Mother’s

       care for twenty months and was placed in a stable home. Id. at 55-56. FCM

       Young testified that Child required a stable home that provides for her needs

       and that Child was bonded to the foster placement and the other children in the

       home. Id. at 56. The plan for Child’s care was adoption by the current

       placement family, Father’s first cousins. Id. FCM Young testified that

       termination of Mother’s parental rights and adoption was in Child’s best

       interest because “Mother . . . had not shown that [she was] able to meet the

       needs of the child. [She hasn’t] shown stability or sobriety. [Mother] hasn’t

       communicated with DCS about stability in her income, stability in her housing.

       She hasn’t shown improvement in her anger management.” Id.


[18]   Child’s court appointed special advocate, Cortny Barnes (“CASA Barnes”) filed

       a court report on May 29, 2019. CASA Ex. 1 at 96. CASA Barnes reported that

       Child “is happy and healthy in relative care. She is growing and developing

       cognitively as she should. [Child] is an extremely happy little girl that is shy

       when she first meets people.” Id. CASA Barnes agreed with DCS and

       recommended that parental rights of Mother be terminated, and Child remain

       with her foster placement to be adopted. Id.


[19]   At the conclusion of the hearing, the juvenile court took the matter under

       advisement. On July 11, 2019, the juvenile court issued its order and findings




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 10 of 22
       of fact and conclusions thereon terminating Mother’s parental rights. 2 Mother

       now appeals.


                                       Discussion and Decision
[20]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive -- so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise her child and

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet her

       responsibility as a parent. Bester v. Lake Cty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. Parental rights are not absolute and must be subordinated

       to the child’s interests in determining the appropriate disposition of a petition to

       terminate the parent-child relationship. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct.

       App. 2013). The purpose of terminating parental rights is not to punish the

       parent but to protect the child. In re D.P., 994 N.E.2d 1228, 1231 (Ind. Ct. App.

       2013). Termination of parental rights is proper where the child’s emotional and

       physical development is threatened. Id. The juvenile court need not wait until




       2
        We wish to commend the juvenile court on its thorough findings of fact and conclusions thereon, which
       greatly aided in our determination of this case.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020             Page 11 of 22
       the child is irreversibly harmed such that her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id.


[21]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d
874, 879 (Ind. Ct. App. 2004).


[22]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 12 of 22
[23]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases is one of clear and convincing evidence. In re

       H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


[24]   Mother contends that the juvenile court erred when it terminated her parental

       rights because DCS failed to meet its burden by clear and convincing evidence.

       Specifically, Mother argues that DCS failed to prove that there was a

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 13 of 22
       reasonable probability that the conditions that resulted in Child’s removal or the

       reasons for placement outside of the home would not be remedied because,

       over the five months since DCS terminated her services, she has completed a

       drug treatment program and had multiple clean drug screens. Mother also

       asserts that DCS failed to present clear and convincing evidence that the

       continuation of the parent-child relationship posed a threat to the well-being of

       Child because evidence showed that she had combatted her drug issues, had

       stable housing, had gotten a vehicle, and was in the process of obtaining

       employment. Mother additionally claims that termination was not in the best

       interests of Child because the evidence of Mother’s progress and the strong

       presumption that a child should be with her natural parent show that Child’s

       best interests are to be in the care of Mother.


[25]   Initially, we note that Mother has not challenged any of the juvenile court’s

       findings of fact as being clearly erroneous. We, therefore, “must accept these

       findings as true.” In re S.S., 120 N.E.3d 605, 610 (Ind. Ct. App. 2019). Because

       the unchallenged findings stand as proven, all we need do is determine whether

       the unchallenged findings support the judgment, and if they do, we must affirm.

       Id. at 611.


                                         Remediation of Conditions

[26]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 14 of 22
       conditions led to the child’s placement and retention in foster care, and, second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.’” E.M., 4
N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” In re D.B., 942 N.E.2d 867,

       873 (Ind. Ct. App. 2011). In addition, DCS need not provide evidence ruling

       out all possibilities of change; rather, it need establish only that there is a

       reasonable probability the parent’s behavior will not change. In re Involuntary

       Termination of Parent-Child Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct.

       App. 2007). “We entrust that delicate balance to the trial court, which has

       discretion to weigh a parent’s prior history more heavily than efforts made only

       shortly before termination.” E.M., 4 N.E.3d at 643. When determining

       whether the conditions for the removal would be remedied, the trial court may

       consider the parent’s response to the offers of help. D.B., 942 N.E.2d at 873.


[27]   Here, the conditions that led to Child’s removal from Mother’s care were that,

       on September 5, 2017, Mother and Father were arrested based on allegations of

       domestic violence and substance abuse by the parents, and these arrests left

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 15 of 22
       Child without a caregiver. Child was adjudicated a CHINS based on the need

       for a “safe, stable home environment that is free from substance abuse.” DCS

       Ex. 4 at 12. At the time of Child’s removal, illegal drugs were found in the car,

       and Mother was charged with Level 6 felony possession of methamphetamine

       and Class A misdemeanor possession of a controlled substance. DCS Ex. 3 at 9;

       Tr. Vol. 2 at 12-13. The DCS FCM that removed Child asked Mother if she

       would be willing to submit to a drug screen. Mother declined, and she

       informed the FCM that she had recently been in drug treatment but had

       relapsed approximately three days before. DCS Ex. 3 at 10; Tr. Vol. 2 at 9.


[28]   Throughout the proceedings, Mother continued to struggle with substance

       abuse. Although she had completed a drug treatment program prior to the

       CHINS case being filed, she relapsed and was arrested for possessing illegal

       drugs. After her arrest, Mother was released on pretrial supervision and

       ordered to begin drug treatment. Tr. Vol. 2 at 19. However, DCS was unable to

       locate Mother from about November 2, 2017 to December 7, 2017, and it was

       eventually discovered that she had been arrested for violating her pretrial

       release, for among other things, testing positive for methamphetamine. DCS

       Ex. 16. Shortly after DCS located Mother in jail, FCM Young went to the jail

       and offered Mother a drug screen. Mother refused and said that she wanted “to

       wait to do a drug screen until it would be clear.” Tr. Vol. 2 at 25. In January

       2018, Mother began substance abuse treatment and completed a substance

       abuse assessment and was recommended for individual and group classes. Id.

       at 29. Mother completed her treatment in May 2018 and maintained her

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 16 of 22
       sobriety until December 2018, when she relapsed and tested positive for

       methamphetamine, oxycodone, and THC. Id. at 52. In early December 2018,

       FCM Young set up a meeting with Mother, and when Mother came to the

       office, she was visibly impaired and “could barely write her name on the drug

       screen.” Id. at 53. She tested positive for oxycodone, and after that positive

       screen, Mother tested positive for both methamphetamine and THC. Id.


[29]   Further evidence was presented that, although Mother was compliant with

       services and visitation with Child for a period of time in the duration of the

       case, she was not able to remain consistent in her compliance. Although

       compliant with services for several months in 2018, Mother failed to show up to

       a meeting with DCS on June 29, 2018, to discuss future visitation plans. Id. at

       36. After this failure to show up for the meeting, Mother’s compliance with

       services was off and on, and she cancelled visitations with Child and

       appointments with her service providers because she was trying “figure out

       what life would be like . . . as a single parent.” Id. at 45. Throughout July

       2018, she was not “super compliant in her services,” and in August, after

       moving to another town, she left her employment to search for a job closer to

       where she was living and remained unemployed for the duration of the

       proceedings. Id. at 46-47, 142. Between August 2018 and December 2018,

       Mother’s progress continued to falter, and she cancelled or failed to appear at

       several appointments with her service provider and several visitations with

       Child. Id. at 48.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 17 of 22
[30]   Additionally, Mother had anger management issues and would become angry

       and “would call and cuss out [the] service providers or cuss them out in person”

       when they were late to drive Mother to visitations by as little as five to ten

       minutes. Id. Although ordered to do so, Mother failed to complete any

       services for anger management. Id. at 159-60. Mother also became angry in

       front of Child and would also raise her voice if she became agitated during

       visitation, which was a particular problem because Child had been diagnosed

       with PTSD with dissociative symptoms, and her triggers are loud sounds. Id. at

       50, 98-99, 101. Further, during visitations, Mother also had difficulty in

       providing nutritious meals for Child although she had been provided

       educational tools on nutrition for Child. Id. at 85.


[31]   Evidence was also presented that Mother was not able to obtain stable housing

       or employment throughout the proceedings even with help from the service

       providers. Id. at 74-75. When she was with Father, they lived in several

       different motels, and Mother lived with her grandmother occasionally and with

       her family friend for a period of time, but after she moved out of that home, she

       would not provide an address to DCS. Id. at 52. When services first began,

       Mother had no employment, and although she had worked two or three factory

       jobs and cleaned houses, at the time of the hearing Mother was not employed

       and had not had employment since August 2018. Id. at 75-76, 142. Based on

       the evidence presented, we conclude that the juvenile court’s conclusion that

       Mother would not remedy the conditions that resulted in removal was

       supported by clear and convincing evidence.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 18 of 22
[32]   Mother argues that the evidence did not support the conclusion that the

       conditions that resulted in removal would not be remedied because the juvenile

       court should have looked at her situation at the time of the termination hearing

       when she had voluntarily completed drug treatment and was maintaining her

       sobriety. Although the juvenile court must consider a parent’s fitness as of the

       day of the termination hearing, it is within the discretion of the trial court to

       “disregard the efforts [a parent] made only shortly before termination and to

       weigh more heavily [the parent’s] history of conduct prior to those efforts.”

       K.T.K., 989 N.E.2d at 1234. The juvenile court concluded that “Mother[’s] . . .

       substance abuse has not been remedied and renders [Mother] unable to safely

       provide care for the Child.” Appellant’s App. Vol. II at 66. Mother’s arguments

       are a request to reweigh the evidence, which we will not do. In re H.L., 915
N.E.2d at 149. The juvenile court was free to discredit Mother’s testimony

       about her recent completion of a drug treatment program in light of her past

       failures at maintaining her sobriety, and we do not judge witness credibility. Id.

       The juvenile court’s determination that the conditions that resulted in removal

       would not be remedied was not clearly erroneous.3




       3
         Mother also challenges the juvenile court’s conclusion that there was a reasonable probability that the
       continuation of the parent-child relationship posed a threat to Child’s well-being. However, we do not have
       to address the issue because Indiana Code section 31-35-2-4(b)(2)(B) is written such that, to properly
       effectuate the termination of parental rights, the juvenile court need only find that one of the three
       requirements of subsection (b)(2)(B) has been established by clear and convincing evidence. A.D.S. v. Ind.
       Dep’t Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020               Page 19 of 22
                                                  Best Interests

[33]   In determining what is in the best interests of the child, a trial court is required

       to look at the totality of the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

       App. 2010) (citing In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied), trans. dismissed. In doing so, the trial court must subordinate the

       interests of the parents to those of the child involved. Id. Termination of a

       parent-child relationship is proper where the child’s emotional and physical

       development is threatened. Id. (citing In re R.S., 774 N.E.2d 927, 930 (Ind. Ct.

       App. 2002), trans. denied). A parent’s historical inability to provide a suitable,

       stable home environment along with the parent’s current inability to do so

       supports a finding that termination is in the best interest of the child. In re A.P.,

       981 N.E.2d 75, 82 (Ind. Ct. App. 2012). Testimony of the service providers, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014), trans. denied.


[34]   Looking at the totality of the evidence, it was shown that Child had been

       removed from Mother’s care for over twenty months and had been diagnosed

       with PTSD with dissociative features. Child’s triggers are loud noises, and she

       was very fearful of loud voices “because she is a child of a domestic violence

       relationship, and she really struggles with raised voices.” Tr. Vol. 2 at 50. 98-99,

       101. Child required a safe, nurturing, consistent, and predictable environment.

       At the time of the hearing, Child no longer displayed aggression, had reduced

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 20 of 22
       separation anxiety, and was making progress in her communication. Id. at 99-

       100. In order to make further progress, Child needed stability in housing and

       caregiving, something Mother had been unable to provide, due to her inability

       to maintain sobriety, provide a stable home free of domestic abuse, or address

       her anger issues.


[35]   A trial court need not wait until a child is irreversibly harmed such that his or

       her physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. In re A.K., 924 N.E.2d at 224.

       Additionally, a child’s need for permanency is an important consideration in

       determining the best interests of a child. Id. (citing McBride v. Monroe Cty. Office

       of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)). At the time of

       the termination hearing, although Child had been removed for close to two

       years, Mother had failed to make the changes in her life necessary to provide

       Child with a safe and healthy environment. As discussed above, DCS

       presented sufficient evidence that there was a reasonable probability that

       Mother would not remedy the reasons for Child’s removal. Additionally, the

       CASA and FCM Young both testified that they believed termination of

       Mother’s parental rights would be in Child’s best interests. Tr. Vol. 2 at 56;

       CASA Ex. 1 at 96. FCM Young testified that, “Mother . . . had not shown that

       [she was] able to meet the needs of the child. [She hasn’t] shown stability or

       sobriety. [Mother] hasn’t communicated with DCS about stability in her

       income, stability in her housing. She hasn’t shown improvement in her anger

       management.” Tr. Vol. 2 at 56. Based on the totality of the evidence, we


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 21 of 22
       conclude that the evidence supported the juvenile court’s determination that

       termination of Mother’s parental rights was in Child’s best interests. Mother’s

       arguments to the contrary are a request for this court to reweigh the evidence,

       which we cannot do. In re H.L., 915 N.E.2d at 149.


[36]   Based on the record before us, we cannot say that the juvenile court’s

       termination of Mother’s parental rights to Child was clearly erroneous. We,

       therefore, affirm the juvenile court’s judgment.


[37]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1802 | January 31, 2020   Page 22 of 22